Citation Nr: 0636747	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type 2.

2.  Entitlement to a rating in excess of 10 percent for a 
heart disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran's DD Form 214 indicates active duty dates from 
November 1965 to August 1967, however, an April 2002 competed 
request for records indicated that the veteran's active duty 
dates were from November 1965 to September 1967.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2002 rating decision of the San Diego Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for diabetes mellitus, type II, 
(herbicide) and assigned a 20 percent rating, effective July 
9, 2001.  Service connection was also established for 
coronary artery disease status post revascularization 
procedure with stents, coronary artery bypass graft (CABG), 
and myocardial infarction (MI) as secondary to diabetes 
mellitus, type II, with a 10 percent evaluation assigned, 
effective July 9, 2001.  A May 2004 rating decision assigned 
an earlier effective date (May 8, 2001) for the 20 percent 
rating for diabetes mellitus.  The May 2004 decision also 
assigned an earlier effective date (May 8, 2001) for the 10 
percent rating for the heart disorder, increased the rating 
to 100 percent effective September 1, 2001 (due to MI and 
CABG), and restored the 10 percent rating, effective January 
1, 2002.  On his April 2004 Form 9, the veteran requested a 
Travel Board hearing.  A September 2006 report of contact 
shows that the veteran cancelled his hearing request.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his April 2004 Form 9, the veteran indicated that he was 
on insulin, had a restricted diet, and his activities were 
restricted due to his diabetes mellitus.  On the veteran's 
most recent June 2002 VA examination, there was no indication 
that his diabetes caused interference with his recreational 
activities.  The allegation of increased disability is 
plausible, as more than four years have passed since the 
veteran was last examined, and as he is competent to observe 
that his disabilities are progressing in severity.  It is 
also noteworthy that as this is an appeal from the initial 
rating assigned with the grant of service connection, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  A contemporaneous VA examination is indicated.  

On his April 2004 Form 9, the veteran also indicated that his 
heart disorder has also increased in severity.  For the same 
reasons as listed above, including that staged ratings may be 
possible, the case must be returned to the RO/AMC for a 
contemporaneous examination 

It appears that pertinent medical records remain outstanding.  
On his April 2004 Form 9, the veteran indicated that he is 
receiving current treatment for his diabetes mellitus, 
however, the last dated treatment record is from December 
2004.  As more current treatment records may have some 
bearing on the veteran's claim they should be secured.  If 
there are any VA treatment records, then they are 
constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for diabetes 
mellitus and a heart disorder since 
June 2002.  The RO/AMC should obtain 
complete records (those not already in 
the claims file) of all examinations 
and treatment from all the sources 
identified.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and 
severity of his service-connected 
diabetes mellitus.  The claims folder, 
to include any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
The examination should include any 
diagnostic tests or studies for an 
accurate assessment of the disorder.  
Examination findings should be reported 
to allow for evaluation of the diabetes 
mellitus under 38 C.F.R. § 4.120, 
Diagnostic Code 7913 (2006).  The 
examiner should specifically comment on 
the veteran's insulin intake, 
restricted diet, and regulation of 
activities.  The examiner should also 
indicate whether the veteran has 
episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 to 3 
hospitalizations per year, the number 
of monthly visits to a diabetic care 
provider if any, and progressive loss 
of weight and strength.

3.  The veteran should also be afforded 
a VA cardiology examination to assess 
nature and severity of his 
arteriosclerotic heart disease.  The 
claims folder, to include any 
additional evidence secured, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  The 
examiner must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
veteran's service-connected 
arteriosclerotic heart disease.  He or 
she must also address the presence or 
absence of the specific criteria set 
forth in VA's rating schedule for 
evaluating arteriosclerotic heart 
disease, to include, but not limited 
to, any chronic congestive heart 
failure, workload in METs, dyspnea, 
fatigue, angina, dizziness, syncope, 
and any left ventricular dysfunction as 
indicated via ejection fraction 
percentage.  A complete rationale for 
any opinion expressed must be provided.  
If the examiner cannot answer the above 
without resorting to speculation, then 
he or she should so state.

4. After completion of the above and 
any other development deemed necessary, 
the RO should review the expanded 
record and determine if the benefits 
sought can be granted.  Unless the 
benefits sought are granted, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


